UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-7307



EDDIE C. WILSON, SR.,

                                             Plaintiff - Appellant,

         versus

BERNARD SMITH, Warden; MARSHA BROADDUS, Di-
rector of Medical Services; MICHAEL MURRAY,
Hospital Administrator; PRISON HEALTH SER-
VICES, INCORPORATED,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
2318-AMD)


Submitted:   November 19, 1996           Decided:   December 2, 1996

Before HAMILTON, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eddie C. Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Appellant, a federal inmate, appeals the district court's order

denying relief on his 42 U.S.C. § 1983 (1994) complaint under 28

U.S.C. § 1915(d) (1994), amended by Prison Litigation Reform Act,
Pub. L. No. 104-134, 110 Stat. 1321 (1996). We have reviewed the

record and the district court's opinion and find that this appeal

is frivolous. Accordingly, we dismiss the appeal on the reasoning

of the district court. Wilson v. Smith, No. CA-96-2318-AMD (D. Md.

July 29, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2